PER Curiam.
The application for leave to appeal is denied with costs. *656Judge George Henderson properly ruled on the petition for a writ of habeas corpus addressed to him that the petitioner had not been denied any of his constitutional rights, citing Miller v. Warden, 210 Md. 676, 677 (denial of counsel), Roberts v. Warden, 211 Md. 639, 641 (refusal of permission to communicate with a lawyer), and Frazier v. Warden, 205 Md. 654, 656 (punishment within statutory limits), in support of his findings.